Citation Nr: 1813193	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-01 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954 with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2016 RO decision that in pertinent part, denied service connection for a back disability. 

In a July 2017 decision and remand, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's current back disability began years after his active military service and was not caused by any incident of service. The most probative evidence indicates that the current back disability is not related to service or a service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the AOJ arranged for a VA medical examination as directed by the Board's July 2017 remand, and sent the Veteran a letter in August 2017, asking him to send or identify any available treatment records for his condition. Additional VA medical records were obtained. Therefore, substantial compliance has been achieved.  In August 2017 and January 2018 statements, the Veteran said he had no additional information to submit.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C. § 1154(a); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). An increase in severity of a nonservice-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected condition, will be service connected. Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. §  3.310 (b).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has contended that his current back disability is related to service, or is secondary to service-connected hearing loss. In statements dated in August 2016 December 2016, and January 2017, he asserted that during maneuvers in service in Germany in 1955, he drove a truck with an ammunition trailer. He said that they had received marching orders and had to move quickly to get in formation, and he had to hook up the trailer by himself. He picked up the tongue of the trailer alone, and strained himself because the ammunition had shifted in the trailer. He said he did not seek treatment for this complaint because he was being discharged soon and wanted to go home. He said he had back pain at the time and for more than 60 years.

A review of the evidence reflects that the Veteran has been diagnosed with a current back disability, as demonstrated on VA examination in September 2017. The examiner diagnosed degenerative disc disease, lumbosacral strain and degenerative arthritis of the spine. Consequently, the determinative issue is whether or not this disability is attributable to service or a service-connected disability.

Service treatment records are negative for complaints, treatment or diagnosis of a back disability. On separation examination at the end of the Veteran's period of active duty in December 1954, the Veteran's spine was clinically normal.

Service treatment records from the Veteran's subsequent period of reserve service reflect that in March 1959 and December 1963 reports of medical history, the Veteran did not report back symptoms, and denied a history of arthritis or rheumatism. On medical examinations in March 1959 and December 1963, his spine was normal.

Post-service medical records are negative for complaints related to the back until 2001. 

A July 2000 private medical record reflects that although the Veteran complained of multiple current medical problems, he did not complain of back symptoms. In April 2001, he denied any myalgias or arthralgias, and said in general he was feeling fairly well. A back disability was not diagnosed.

A July 2001 VA outpatient treatment record reflects that the Veteran complained of occasional joint pain in his knees and back. The pertinent diagnostic impression was degenerative joint disease. In August 2012 and February 2013, his back was not tender on examination. In February 2013, he complained of general musculoskeletal arthritis pain. In August 2016, he was seen for complaints of chronic intermittent back pain. Subsequent VA outpatient treatment records reflect that the Veteran was given a back brace (a lumbosacral corset). A December 2016 VA telephone consult with a nurse shows that the Veteran reported that he strained his back lifting an ammunition trailer in service and it had been bothering him ever since.

On VA audiological examination in June 2016, the Veteran reported post-service civilian employment as a carpenter, contractor and building inspector.

On VA examination in September 2017, the Veteran reported that in 1954, he strained his back while pulling a trailer, and his back progressively got worse. He stated that over time, his back continued to bother him. After a physical examination, the examiner diagnosed degenerative disc disease, lumbosacral strain and degenerative arthritis of the spine, and opined that the cause of the Veteran's back condition was at least as likely as not due to underlying factors such as his age. She noted that the claims file was reviewed and an August 2016 treatment note reflected a report of intermittent chronic back pain in service. A recent X-ray study of the thoracic and lumbar spine showed findings consistent with degenerative disc disease. She stated that the Veteran was only recently found to have a back condition of degenerative disc disease, which is a condition that develops gradually with age, and this suggests that the precise nature and etiology of the Veteran's back condition is at least as likely as not due to his age. She concluded that it is less likely as not (50 percent probability or less) that any currently diagnosed back disability began during service or is otherwise linked to service.

Based on a thorough review of the evidence of record, the Board finds that service connection for a back disability is not warranted. Although the Veteran has been diagnosed with a current back disability, the preponderance of the competent and credible evidence does not demonstrate that any current back disability was incurred in or is otherwise related to service or a service-connected disability. There is no indication of any diagnosis or treatment for a back disability in service, and the Veteran's enlistment and separation examinations were normal. Subsequent reserve service treatment records also show that his spine was normal on examination, including in 1963, nearly ten years after discharge from active duty. 

The evidence of record does not show complaints or treatment for a back disability until many years after service. In this case, after a review of all the lay and medical evidence, the Board finds that the Veteran's assertion of continued back symptomatology since active service is inconsistent with his prior assertions and is not persuasive. In this regard, the history being provided of continued symptoms of a back disability since active service, since filing his claim in 2016, is contrary to his denial of such symptoms on his separation report of medical history in 1954, and on examinations in 1959 and 1963.

Specifically, the service separation examination report reflects that the Veteran was examined and his spine examination was clinically normal. His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of greater probative value than the more recent recollections and assertions made many years after service separation. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence). His spine was also normal on examination in 1959 and 1963.

Moreover, the Veteran did not claim that symptoms of his disorder began in service until recently and specifically in 2016 in connection with his claim. The current statements of back symptoms in service and continuing thereafter, made in connection with this claim, are simply not persuasive in light of the medical evidence and lay statements more contemporaneous to service. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements). In short, the inconsistencies in the record between reports during service and prior to his date of claim weigh against the Veteran's credibility as to the recent assertion of onset during service or continuity of symptomatology since service.

While the Veteran believes that his current back disability is related to service or a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of degenerative disc disease and arthritis are matters not capable of lay observation, and require medical expertise to determine. Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Thus, the Veteran's own opinion regarding the etiology of his current back disability is not competent medical evidence. The Board finds the opinion of the September 2017 VA examiner to be significantly more probative than the Veteran's lay assertions.

Further, the Board finds that the Veteran's report of back symptoms since service, reported in some recent treatment records, given by him and transcribed by a medical provider, is not competent medical evidence. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional. Evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute the required competent evidence.).

Conversely, the opinion of the September 2017 VA examiner was provided following review of the claims file and examination of the Veteran, and provided adequate rationale for the conclusions reached. As such, this opinion is afforded great probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board also finds that there is no competent and credible evidence of record showing that arthritis of the spine was manifested in the first year following his separation from active service, or showing that the current back disability is related to service-connected hearing loss or tinnitus.

In sum, a back disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current back disability is related to service or a service-connected disability. 
The preponderance of the evidence is against a grant of service connection for a back disability to include as secondary to service-connected hearing loss, as no competent and credible medical nexus has been established to relate his currently diagnosed back disability to his active duty service or his service-connected hearing loss. As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a back disability is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


